Exhibit 10.42

 

AGREEMENT

 

THIS AGREEMENT made as of December 28, 2002, by and between Williams-Sonoma,
Inc., a California corporation, having its principal place of business at 3250
Van Ness Ave., San Francisco, California, 94109 (the “Company1), and Sharon L.
McCollam (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company presently employs the Executive as Senior Vice President
and Chief Financial Officer;

 

WHEREAS, the Company and the Executive desire to set form certain terms and
conditions of such employment in a formal agreement, with the understanding
that, except as specifically set forth herein. Executive’s employment continues
to be on the same terms and conditions as prior to the execution of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Company and the Executive agree as follows:

 

1. Employment. The Company hereby agrees to continue to employ the Executive as
Senior Vice President and Chief Financial Officer and the Executive hereby
agrees to continue such employment on the same terms and conditions as are
currently in effect except as to the terms and conditions herein contained. The
Executive shall devote substantially all of her working time, attention, skill,
and efforts to tire performance of her duties to the Company; provided, however,
that the Executive may serve on the boards of directors of not more than one (1)
other for-profit corporations, if such service does not conflict with her duties
hereunder or her fiduciary duty to the Company, The term of this Agreement (the
“Employment Period”) shall be for an initial period of three years from the date
hereof with additional terms thereafter of one year, until the Executive
terminates her employment or her employment is terminated by the Company.

 

2. Termination. The Executive’s employment shall terminate upon the earliest of
the following:

 

1



--------------------------------------------------------------------------------

(a) The Executive’s death:

 

(b) The Executive’s disability in accordance with Section 4:

 

(c) The Executive’s termination for cause in accordance with Section 5;

 

(d) The termination of the Executive by the Company without cause; or

 

(e) The termination by the Executive in accordance with Section 7.

 

3. Death. The death of the Executive shall serve to terminate the Executive’s
employment, in which event, unless the Executive dies in the course of
performing her duties as an officer of the Company (in which case the Company
shall have the additional obligations specified in Section 7(a)), the Company
shall have no liability or further obligation except as follows:

 

(a) The Company shall pay the Executive’s estate (or, if properly designated
under an applicable plan or arrangement, her beneficiary) when otherwise due any
unpaid base salary through the date of her death at the rate at which she was
compensated prior to such termination, any declared but unpaid bonuses, any
declared but unpaid amounts due under any incentive plan, any accrued vacation
pay, any accrued car allowance amounts and any other unpaid amounts due the
Executive under employee benefit, fringe benefit or incentive plans
(“Entitlements”).

 

(b) The Executive’s estate or her designated beneficiary shall have such rights
under any employee benefit, fringe benefit or incentive plan, including any
stock option plan, as provided in such plans (“Rights”).

 

(c) The Executive’s estate or her designated beneficiary shall be entitled to
receive those benefits afforded by the Company under its then existing policies
in effect for employees who die while employed by the Company.

 

4. Disability. If the Company reasonably shall determine that the Executive has
become physically or mentally incapable of performing her duties (“disabled”)
and the Company reasonably determines that such incapacity is likely to last for
a period of at least 180 days from

 

2



--------------------------------------------------------------------------------

the onset of such disability, the Company may, at its election at any time after
the date of such onset while the Executive remains disabled, terminate the
Executive’s employment hereunder effective immediately by giving the Executive
written notice of such termination. In such event, the Company shall continue
the Executive as an employee on payroll (but not as an officer hereunder) under
its short term disability policy at the base salary then paid to her for
thirteen (13) weeks and shall continue such payments thereafter in accordance
with the Company’s long term disability policy, provided that she qualifies for
coverage. Unless the Executive becomes disabled in the course of performing her
duties as an officer of the Company (in which case the Company shall have the
additional obligations specified in Section 7(a) the Company shall have no other
obligation to the Executive or her dependents other than Entitlement, Rights,
accrued vacation pay and amounts due under the Company’s long term disability
plan, and any benefits offered by the Company under its then policy to employees
who become disabled while employed by the Company.

 

5. Cause.

 

(a) If the Company’s Chief Executive Officer, with concurrence from the Chairman
of the Board and Audit Committee of the Board of Directors, shall reasonably
determine that there arc grounds for terminating Executive’s employment and
discharging the Executive for “cause” (as hereinafter defined), the Company may,
at its election at any time within three months after the Company shall obtain
knowledge of the grounds for termination, give the Executive notice of its
intention to terminate the Executive for cause, stating the grounds for
termination and specifying a reasonable date on which the Executive shall be
given an opportunity if she desires to discuss such grounds for termination at a
meeting with the Chief Executive Officer.

 

(b) If the grounds for termination are those specified in clause (ii)(X), (iv)
or or (v) of paragraph (d) hereof the Executive shall have a period of ten days
from giving of the notice to cure the neglect, refusal, or breach, as the case
may be, provided that if similar grounds arise again within one year of such,
cure, no new notice need be given and the Company, at its option, may
immediately terminate the Executive for cause. The Chief Executive officer shall
determine whether the Executive has effected a cure within the ten-day period.

 

3



--------------------------------------------------------------------------------

(c) If the grounds for termination are those specified in clauses (i), (ii)(Y),
(ii)(Z) or (iii) of paragraph (d) hereof, it is understood and agreed that no
satisfactory cure is available and such termination shall be effective
immediately upon notice by the Company.

 

(d) For purposes of this Section 5 and Section 7 hereof, the term “cause” shall
mean:

 

(i) the conviction (or plea of guilty or nolo contendere) of the Executive of
any felony, or of any crime involving fraud, dishonesty or misappropriation, or
moral turpitude or, if any of the foregoing involves the Company or any
subsidiary or affiliate companies (collectively the “Control Group”), the
commission of any of the foregoing (other than good faith disputes involving
expense account items or de minimus issues);

 

(ii) the Executive’s (X) continued willful neglect of her duties and
responsibilities as Senior Vice President and Chief Financial Officer, (Y)
grossly negligent conduct in connection with her duties and responsibilities as
Senior Vice President and Chief Financial Officer; or (Z) gross negligence in
connection with her handling of the assets of the Control Group;

 

(iii) the Executive’s willful misconduct with regard to the Control Group;

 

(iv) the Executive’s willful failure to comply with the covenants in Section 8
hereof; or

 

(v) material breach of any of the provisions of this Agreement by the Executive.

 

(e) If the Company shall terminate the Executive’s employment pursuant to this
Section 5, it shall have no liability or obligation to her except as follows:

 

(i) The Company shall promptly pay the Executive her then current base salary
through the effective date of such termination plus any accrued vacation pay;

 

4



--------------------------------------------------------------------------------

(ii) The Executive shall receive the benefits, if any, and have the rights
afforded by the Company under its then existing policies for “at will” employees
whose employment is terminated for cause.

 

6. Good Reason. In the event that the Company shall (i) fail to continue the
appointment of the Executive as Senior Vice President and Chief Financial
Officer, or (ii) reduce the Executive’s annual salary below her current base
salary, or (iii) locate the Executive other than at the Company’s principal
executive offices, or (iv) relocate the Company’s principal executive offices
outside the San Francisco metropolitan area, (v) substantially change the
responsibilities assigned to the Executive’s position, or (vi) breach any
material provision of this Agreement (each of the foregoing hereinafter referred
to as a “Triggering Event”), then the Executive may give notice to the Company
of her election to terminate her employment with the Company pursuant to this
Section 6, effective thirty (30) days from the date of such notice, unless the
Company shall have cured within such thirty (30) day period the default giving
rise to her notice of election to terminate. Such notice from the Executive
shall state the Triggering Event which provides the grounds for her termination,
and such notice must be given, if at all, within 90 days of the date the
Executive obtains knowledge of the Triggering Event referred to as providing
such grounds for termination. Within the 30 day period specified in the
Executive’s notice to the Company, the Company shall have the opportunity to
cure the default involved in the Triggering Event specified by the Executive. If
the Executive’s employment is terminated pursuant to this Section 6, the Company
shall have no liability or further obligation hereunder except as provided in
Section 7 hereof. If the Executive does not give notice to the Company of her
election to terminate within 90 days following the occurrence of a Triggering
Event, then the Executive shall be deemed to have waived her right to terminate
her employment based on such Triggering Event, but such waiver shall not
prejudice her right to terminate pursuant to this Section 6 based on the
occurrence of another Triggering Event occurring subsequent in time, whether of
the same or a different type.

 

7. Termination for Good Reason or Without Cause. In the event of a termination
of the Executive’s employment pursuant to Section 6 hereof, or in the event the
Company shall terminate the Executive’s employment without cause, or, in the
event the Executive dies or

 

5



--------------------------------------------------------------------------------

becomes disabled during the course of performance of her duties as an officer of
the Company, then the Company shall have no obligation to Executive except as
follows:

 

(a) The Executive shall receive her Entitlements and have her Rights. In
addition, from the date of such termination until the earliest of (i) the
Severance Period Termination Date, as hereinafter defined, or (ii) the
Executive’s material violation of the post employment requirements of Section 8
hereof, following the date of such termination (hereinafter referred as the
“Severance Period”), the Company shall make payments to the Executive, either
bi-weekly or monthly as the Company shall elect, calculated at the annual rate
of base salary which the Executive was receiving immediately prior to such
termination, plus for the first fiscal year of the Company ending during such
Severance Period, the Company shall pay the Executive, in a lump sum amount, the
target bonus amount she would have received on account of Company performance
during such fiscal year. As used herein the “Severance Period Termination Date”
shall mean that date which is the later of the date which is three years from
the date of this Agreement or the first anniversary of the date of termination
of Executive’s employment with the Company.

 

(b) During the Severance Period the Executive shall not be an employee and shall
not be entitled to receive any fringes, perquisites or benefits from the
Company, except the Company shall pay the premiums for her and her dependents’
health coverage under COBRA until the earliest of (i) such time as she commences
other employment or (ii) such time as she or a dependent, as the case may be, is
no longer entitled to COBRA coverage.

 

(c) The Company shall provide the Executive, at no cost to the Executive, with
out-placement services at a level commensurate with the Executive’s position.

 

(d) The Executive shall not be required to mitigate the amount of any payment
provided for in the second sentence of paragraph (a) or in paragraph, (b) by
seeking other employment nor shall any amounts to be received by the Executive
hereunder be reduced by any other compensation earned.

 

6



--------------------------------------------------------------------------------

(e) The Company shall be entitled to withhold from any payments made to the
Executive under this Section 7 any amounts required to be withheld by applicable
federal, state or local tax law.

 

8. Confidentiality; Nondisparagement; Nonsolicitation; Intellectual Property;
Other Company Policies.

 

(a) In consideration of the covenants by the Company contained herein, the
Executive undertakes and agrees that during the Employment Period and thereafter
during the Severance Period she shall hold in a fiduciary capacity for the
benefit of the Control Group all secret or confidential information, knowledge,
or data relating to the Control Group or its business (which shall be defined as
all such information, knowledge, and data coming to the Executive’s attention by
virtue of her employment at the Company except that which is otherwise public
knowledge or generally known within the Company’s industry). During the
Employment Period and thereafter throughout the Severance Period, the Executive
shall not, without prior written consent of the Company, unless compelled
pursuant to the order of a court or other body having jurisdiction over such
matter or unless required by lawful process or subpoena, communicate or divulge
any such information, knowledge or data to anyone other than the Control Group
and those designated by it, or use any such information, knowledge or data,
other than for the benefit of the Control Group. The foregoing shall not limit
the disclosure by the Executive of such information in the course of the
performance of her duties as Senior Vice President and Chief Financial Officer
so long as such disclosure is in good faith.

 

(b) During the Employment Period and thereafter throughout the Severance Period
while the Executive is receiving any amounts pursuant to Section 7(a) hereof,
the Executive shall not make any statements or comments (i) to any form of media
or likely to come to the attention of any form of media of a negative nature
that reasonably could be considered to have an adverse impact on the business or
reputation of the Control Group, the Company’s Board of Directors (the “Board”)
or any senior officer of the Control Group, or (ii) to any employee of the
Control Group or to any supplier or customer of the Control Group of a negative
nature that reasonably could be considered to have an adverse impact on the
business or reputation of the Control Group or the Board or any senior officer
of the Control Group,

 

7



--------------------------------------------------------------------------------

provided that in no event shall the foregoing limitation apply to (i) compliance
with legal process or subpoena, (ii) statements in response to inquiry from a
court or regulatory body, (iii) in direct rebuttal of media stories with regard
to the Executive, (iv) directly or indirectly (e.g., through an employment
agency) to a possible future employer in connection with employment discussions,
or (v) in response to inquiry from the Board.

 

(c) During the Employment Period and thereafter throughout the Severance Period
while the Executive is receiving any amounts pursuant to Section 7(a) hereof,
the Executive will not directly or indirectly recruit, solicit or induce, or
attempt to induce, any employee, consultant or vendor of the Control Group to
terminate employment or any other relationship with the Control Group. The
Executive acknowledges that the restrictions contained in this paragraph are
necessary for the protection of the business and goodwill of the Control Group
and are considered by the Executive to be reasonable for such purpose.

 

(d) The Executive acknowledges and agrees that all intellectual property
created, made or conceived by the Executive (solely or jointly), at any time
while she was employed by the Company (either before or during the Employment
Period), shall be owned exclusively by the Company. In addition, the Executive
agrees that this Agreement shall constitute an assignment to the Company of the
Executive’s residual intellectual property rights, if any, in all such work, and
agrees to assist the Company with securing patents, registering copyrights and
trademarks, and obtaining any other forms of intellectual property protection in
the United States and in other countries. For purposes of this Agreement,
‘“intellectual property” includes business ideas and methods, confidential
information, inventions, product designs, artwork, graphic designs (including,
for example, catalog designs, in-store signage and posters), web page designs,
audio/visual works, package designs, store interior and exterior designs,
trademarks, and any other works of authorship, any of which relates to the
actual or anticipated business of the Control Group or results from or is
suggested by any work performed by employees for or on behalf of the Control
Group.

 

(e) During the Employment Period, me Executive will comply with all Company
policies that apply to associates generally and to executives specifically. The
Executive further acknowledges and agrees that notwithstanding any lesser
requirements

 

8



--------------------------------------------------------------------------------

contained in the Company’s insider trading policy, the Executive will not
conduct any transaction in the Company’s stock during the Employment Period
without first receiving written approval from the Company’s General Counsel.

 

(f) Notwithstanding any other provision of this Agreement, in the event of a
breach or threatened breach by the Executive of any provision of this Section,
the Executive and the Company agree that the Company shall be entitled to
injunctive and declaratory relief from a court of competent jurisdiction to
restrain the Executive from committing such breach of this Agreement.

 

(g) The provisions of this Section shall survive the termination of the
Executive’s employment by the Company for any reason; provided, however, that
the provisions shall cease to apply if the Company ever fails to fulfill its
obligations to the Executive under this Agreement.

 

9. Accelerated Vesting of Stock Options in the event of a Change in Control or
Certain Other Termination Events.

 

(a) Existing Stock Options. Schedule A attached to this Agreement lists the
Stock option agreements (by date) entered into by and between the Company and
the Executive (the “Option Agreements”) on or before the date of this Agreement,
the character of the options granted pursuant to the Option Agreements (the
“Options”) (ISO or NQS), the number of unvested Options as of the date of this
Agreement, the exercise price per share of common stock of the Company optioned
under the Agreement (each, an “Option Share”), and the vesting schedule for the
Options.

 

(b) Accelerated Vesting of Options.

 

(i) If; within one year after the occurrence of a Change In Control (as defined
below), the Executive’s status as an employee is terminated pursuant to
paragraph (d) or (e) of Section 2, the Options, to the extent not theretofore
vested, shall vest and become exercisable in full during the time period
specified in the relevant Option Agreement(s).

 

9



--------------------------------------------------------------------------------

(ii) If, prior to the third anniversary date of this Agreement, the Executive’s
employment is terminated pursuant to paragraph (a), (b), (d) or (e) of Section
2, then the Options, to the extent not theretofore at least 100% vested, shall
vest 60% and become exercisable during the time period specified in the relevant
Option Agreement(s). Solely by way of example, if, on such date, 10,000 of the
Options are 40% vested (i.e. 6,000 options are unvested) and 20,000 of the
Options are 80% vested (i.e. 4,000 options are unvested), then the aggregate
10,000 unvested Options shall become 60% vested and exercisable (i.e., 6,000
options shall become vested and exercisable, in each case during the time period
specified in the relevant Option Agreement(s).

 

(iii) Notwithstanding the provisions of subparagraph (b)(i) and (b)(ii) above,
the vesting of the Options shall not accelerate to the extent that such
acceleration of vesting would subject the Executive to liability for the excise
tax imposed by Section 4999 of the Internal Revenue Code of 1986, as amended.

 

(c) Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” means the occurrence of any of the following:

 

(i) Any “Person” or “Group”, as such terms are defined in Section 13(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and the rules and
regulations promulgated thereunder, is or becomes the “Beneficial Owner” (within
the meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company, or of any entity resulting from a merger or
consolidation involving the Company, representing more than fifty percent (50%)
of the combined voting power of the then outstanding securities of the Company
or such entity.

 

(ii) The individuals who, as of the time immediately following the election of
directors at the Company’s 2002 Annual Meeting of Shareholders, are members of
the Board (the “Existing Directors”), cease, for any reason, to constitute more
than fifty percent (50%) of the number of authorized directors of the Company as
determined in the manner prescribed in the Company’s

 

10



--------------------------------------------------------------------------------

Certificate of Incorporation and Restated Bylaws. However, if the election, or
nomination for election, by the Company’s shareholders of any new director was
approved by a vote of at least fifty percent (50%) of the Existing Directors,
such new director shall be considered an Existing Director. Furthermore, no
individual shall be considered an Existing Director if such individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies by or on behalf of anyone other than the
Board (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest.

 

(iii) The consummation of (x) a merger, consolidation or reorganization to which
the Company is a party, whether or not the Company is the Person surviving or
resulting therefrom, or (y) a sale, assignment, lease, conveyance or other
disposition of all or substantially all of the assets of the Company, in one
transaction or a series of related transactions, to any Person other than the
Company, where any such transaction or series of related transactions as is
referred to in clause (x) or clause (y) above in this subparagraph (iii) (singly
or collectively, a “Transaction”) does not otherwise result in a “Change in
Control” pursuant to subparagraph (i) of this definition of “Change in Control”.
However, no such Transaction shall constitute a “Change in Control” under this
subparagraph (iii) if the Persons who were the shareholders of the Company
immediately before the consummation of such Transaction are the Beneficial
Owners, immediately following (the consummation of such Transaction, of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Person surviving or resulting from any merger,
consolidation or reorganization referred to in clause (x) above in this
subparagraph (iii) or the Person to whom the assets of the Company are sold,
assigned, leased, conveyed or disposed of in any transaction or series of
related transactions referred in clause (y) above in this subparagraph (iii), in
substantially the same proportions in which such Beneficial Owners held voting
stock in the Company immediately before such Transaction.

 

11



--------------------------------------------------------------------------------

(d) Miscellaneous. Other than as expressly provided in this Section 9, the
Option Agreements and the Options remain unchanged and in full force and effect.
The provisions of this Section shall survive a Change in Control and shall
survive the termination of the Executive’s employment by the Company for any
reason.

 

10. Indemnification.

 

(a) Proceedings. In the event that the Executive is made a party to or is
threatened to be made a party to or is involuntarily involved in any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “Proceeding”), by reason of the fact that she is or was an
officer of the Company or is or was serving (during such person’s tenure as
officer) at the request of the Company, any other corporation, partnership,
joint venture, trust or other enterprise in any capacity, whether the basis of a
Proceeding is an alleged action in an official capacity as an officer or in any
other capacity while serving as an officer, shall be indemnified and held
harmless by the Company to the fullest extent authorized by California Law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than said law permitted the Company to provide
prior to such amendment), against all expenses, liability and loss (including
attorneys’ fees, judgments, fines, or penalties and amounts to be paid in
settlement) reasonably incurred or suffered by the Executive in connection
therewith. The right to indemnification conferred in this Section shall be a
contract right and shall include the right to be paid by the Company the
expenses incurred in defending a Proceeding in advance of its final disposition;
provided, however, that, if California Law requires, the payment of such
expenses in advance of the final disposition of a Proceeding shall be made only
upon receipt by the corporation of an undertaking by or on behalf of the
Executive to repay all amounts so advanced if it shall ultimately be determined
that she is not entitled to be indemnified under this Section or otherwise. No
amendment to or repeal of this Section shall apply to or have any effect on any
right to indemnification provided hereunder with respect to any acts or
omissions occurring prior to such amendment or repeal.

 

(b) Right of Executive to Bring Suit. If a claim for indemnity under paragraph
(a) of this Section is not paid in full by the Company within 90 days after a
written

 

12



--------------------------------------------------------------------------------

claim has been received by the Company, the Executive may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim and, if
successful in whole or in part, the Executive shall also be entitled to be paid
the expense of prosecuting such claim including reasonable attorneys’ fees
incurred in connection therewith. It shall be a defense to any such action
(other than an action brought to enforce a claim for expenses incurred in
defending a Proceeding in advance of its final disposition where the required
undertaking, if any is required, has been tendered to the corporation) that the
Executive has not met the standards of conduct which make it permissible under
California Law for the Company to indemnify the Executive for the amount
claimed, but the burden of proving such defense shall be on the Company. Neither
the failure of the Company (including the Board, independent legal counsel, or
its shareholders) to have made a determination prior to the commencement of such
action that indemnification of the Executive is proper in the circumstances
because he or she has met the applicable standard of conduct set forth in
California Law, nor an actual determination by the Company (including the Board,
independent legal counsel, or its shareholders) that the Executive has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Executive has not met the applicable standard of conduct.

 

(c) Non-Exclusivity of Rights. The rights conferred in this Section shall not be
exclusive of any other rights which the Executive may have or hereafter acquire
under any statute, provision of the Articles of Incorporation, bylaw, agreement,
vote of shareholders or disinterested directors or otherwise, to the extent the
additional rights to indemnification are authorized in the Articles of
Incorporation of the corporation.

 

11. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs (in the case of the
Executive) and permitted assigns. This Agreement is personal to the Executive
and neither this Agreement nor any rights hereunder may be assigned by the
Executive. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or pursuant to a sale of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities,

 

13



--------------------------------------------------------------------------------

obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Company further agrees that, in the
event of a sale as described in the preceding sentence, it shall use its best
efforts to cause such assignee or transferee to expressly assume the
liabilities, obligations, and duties of the Company hereunder.

 

12. Arbitration. Any claim or controversy between the parties which the parties
are unable to resolve themselves, including any claim arising out of Executive’s
employment or the termination of that employment, and including any claim
arising out of, connected with, or related to the formation, interpretation,
performance or breach of this Agreement, and any claim or dispute as to whether
a claim is subject to arbitration, shall be submitted to and resolved
exclusively by expedited arbitration by a single arbitrator in accordance with
the following procedures:

 

(a) In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within 21 calendar days, the parties shall submit the controversy to a
mutually-selected mediator and attempt in good faith to resolve the matter
through mediation. If the controversy is not resolved through mediation, the
parties shall meet and attempt in good faith to select a single arbitrator
acceptable to both parties. If a single arbitrator is not selected by mutual
consent within 10 business days following the failure to resolve the controversy
by mediation, an arbitrator shall be selected from a list of nine persons each
of whom shall be an attorney who is either engaged in the active practice of law
or a recognized arbitrator and who, in either event, is experienced in serving
as an arbitrator in disputes between employers and executives, which list shall
be provided by the main San Francisco office of the American Arbitration
Association (“AAA”). If, within three business days of the parties’ receipt of
such list, the parties are unable to agree upon an arbitrator from the list,
then the parties shall each strike names alternatively from the list, with the
first to strike being determined by the flip of a coin. After each party has had
four strikes, the remaining name on the list shall be the arbitrator. If such
person is unable to serve for any reason, the parties shall repeat this process
until an arbitrator is selected.

 

14



--------------------------------------------------------------------------------

(b) Unless the parties agree otherwise, within 120 calendar days of the
selection of the arbitrator, a hearing shall be conducted before such arbitrator
at a time and a place in the city of San Francisco agreed upon by (the parties.
In the event the parties are unable to agree upon the time or place of the
arbitration, the time and place within the city of San Francisco shall be
designated by the arbitrator after consultation with the parties. Within 30
calendar days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 

(c) In any arbitration hereunder, the Company shall pay all administrative fees
of the arbitration and all fees of the arbitrator, except that Executive may, if
she wishes, pay up to one-half of those amounts. Each party shall pay its own
attorneys’ fees, costs, and expenses, unless the arbitrator orders otherwise.
The prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees. The arbitrator shall have no
authority to add to or to modify this Agreement, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation. The parties shall
be entitled to reasonable discovery subject to the discretion of the arbitrator.

 

(d) The decision of the arbitrator shall be final, binding, and non-appealable,
except as otherwise permitted by law, and may be enforced as a final judgment in
any court of competent jurisdiction.

 

(e) This agreement to resolve any disputes by arbitration shall extend to claims
against any parent, subsidiary, or affiliate of the Company, and, when acting
within such capacity, any officer, director, shareholder, employee or agent of
the Company, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Agreement. This

 

15



--------------------------------------------------------------------------------

Agreement, however, shall not apply to claims for workers’ compensation or
unemployment compensation benefits.

 

(f) Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may, in an appropriate matter, apply to a court for
provisional relief, including a temporary restraining order or preliminary
injunction, on the ground that the arbitration award to which the applicant may
be entitled may be rendered ineffectual without provisional relief.

 

(g) Any arbitration hereunder shall be conducted in accordance with the
employment rules and procedures of the AAA then in effect; provided, however,
that, in the event of any inconsistency between the rules and procedures of the
AAA and the terms of this Agreement, the terms of this Agreement shall prevail.

 

(h) If any of the provisions of this Section 12 is determined to be unlawful or
otherwise unenforceable, in whole or in part, such determination shall not
affect the validity of the remainder of this Section 12, and this Section 12
shall be reformed to the extent necessary to carry out its provisions to the
greatest extent possible and to ensure that the resolution of all conflicts
between the parties, including those arising out of statutory claims, shall be
resolved by neutral, binding arbitration. If a court should find that the
provisions of this Section 12 are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

 

13. Notice. Any notice to either party hereunder shall be in writing, and shall
be deemed to be sufficiently given to or served on such party, for all purposes,
if the same shall be personally delivered to such party, or sent to such party
by registered mail, postage prepaid, at, in the case of the Company, the address
first given above and, in the case of the Executive, her principal residence
address as shown in the records of the Company. Notices to the Company shall be
addressed to the General Counsel. Either party hereto may change the address to
which notices are to be sent to such party hereunder by written notice of such
new address given to the other party hereto. Notices shall be deemed given when
received if delivered personally or three days after mailing if mailed as
aforesaid.

 

16



--------------------------------------------------------------------------------

14. Applicable Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California applicable to
contacts to be performed therein

 

15. Miscellaneous.

 

(a) This Agreement represents the entire understanding of the parties hereto
with respect to the matters set forth herein, supersedes any prior
understandings or agreements between the parties with respect thereto, and the
terms and provisions of this Agreement may not be modified or amended except in
a writing signed by both parties.

 

(b) No waiver by either party of any breach by the other party of any condition
or provision contained in this Agreement to be fulfilled or performed by such
other party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Except to the extent
otherwise specifically provided herein, any waiver must be in writing and signed
by the Executive or an authorized officer of the Company, as the case may be,

 

(c) Nothing in this Agreement shall be construed as prohibiting the Company
from, pursuing any other, remedy or remedies not specified herein, including,
without limitation, the recovery of damages,

 

16. Beneficiary. The Executive shall be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits payable under this Agreement following her
death by giving the Company written notice thereof in accordance with applicable
Company policies. In the event of the Executive’s death or a judicial
determination of her incompetence, reference in this Agreement to the Executive
shall be deemed, where appropriate, to refer to her beneficiary, estate or other
legal representative.

 

IN WITNESS WHEREOF, the parties agree that the contract shall be deemed executed
as of December 28, 2002.

 

17



--------------------------------------------------------------------------------

Williams-Sonoma, Inc. By:   /s/ Dale Hilpert     /s/ Sharon L.
McCollam             12/28/02     Sharon L. McCollam

 

18



--------------------------------------------------------------------------------

SCHEDULE A

 

Option Agreements

 

# Granted   Date Granted   Type   # Unvested   Grant Price   60,000   03/06/00  
NQ   36,000   $  9.4688 150,000   10/09/00   NQ   90,000   $  9.5000   30,000  
03/27/01   NQ   24,000   $13.6600

 